Citation Nr: 1611556	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  10-09 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970.  He served in Vietnam.

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a January 2008 rating decision of the VA Regional Office in St. Petersburg, Florida.  The Veteran testified before the undersigned in May 2012.  A transcript is on file.

By decision in September 2012, the Board reopened the claim of entitlement to service connection for PTSD and denied the claim of the merits.  

The Veteran appealed the denial of the claim to the United States Court of Appeals for Veteran's Claims (Court) which vacated the Board's September 2012 decision and remanded the matter to the Board for further consideration and readjudication.

The Board remanded the case in August 2014 to schedule the Veteran for a hearing as the Veteran had a new attorney as his representative.

The Veteran was afforded a videoconference hearing at the RO in February 2016 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record.

The Veteran's files are now in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board finds that further development of the evidence is indicated prior to disposition of the issue on appeal.  

Review of the record reflects that there are diagnoses of PTSD in VA outpatient data by the appellant's treating practitioners for which he received extensive PTSD clinic intervention over the years.  In April 2003, it was determined that he did not meet the criteria for a diagnosis of PTSD.  However, in September 2003, a VA staff psychiatrist unequivocally diagnosed PTSD.  The Board also notes that the appellant has been treated and found to have other psychiatric diagnoses over the years, to include anxiety, depression, polysubstance abuse, adjustment disorder and personality disorder, etc., but his problem list primarily listed PTSD.

The record reflects that the appellant was afforded VA examinations for PTSD purposes by VA psychologists in December 2007 and most recently in October 2015 who reviewed the record and found that the Veteran did not meet the criteria for PTSD.  The latter examiner provided a comprehensive analysis and discussion of the findings and conclusions reached by other examiners in the record and excluded PTSD as a diagnosis.  In a detailed report in April 2013, a private psychiatrist diagnosed PTSD related to combat.  In view of the above, the Board finds that there is a substantial conflict in the evidence as to whether the Veteran does indeed have PTSD or another psychiatric disorder related to service such that an examination by a VA board-certified psychiatrist is indicated to resolve the inconsistency. See Hyder v. Derwinski, 1 Vet.App. 221 (1991). 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination by a board-certified VA psychiatrist who has not previously examined him to determine whether the diagnostic criteria for PTSD or any other acquired psychiatric disorder are satisfied.  Access to the appellant's Virtual VA/VBMS file must be made available to the examiner.  The examination report must clearly reflect whether a review of Virtual VA/VBMS is performed.  Any special studies or tests, to include psychological testing and evaluation, should be accomplished.  The examination report should include a discussion of the appellant's documented medical history and assertions.  Following examination, the examiner must respond to the following questions:

a) Is it at least as likely as not (at least a 50 percent probability or better) the Veteran has PTSD related to service in Vietnam? 

b) If a diagnosis of PTSD cannot be confirmed, is it at least as likely as not that any other diagnosed acquired psychiatric disorder is related to the appellant's active duty service, including service in Vietnam? 

c) The report of examination should include a detailed narrative with a complete rationale for the opinions provided.  The 2007 and 2015 examinations should be explained and/or reconciled with any opinion entered by the current examiner.

3.  The RO should ensure that the medical report requested above complies with this remand, especially with respect to the instructions to provide a competent medical opinion.  If the report is insufficient, or if a requested action is not taken or is deficient, it must be returned to the examiner for correction. 

4.  After taking any further development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit is not granted, provide a supplemental statement of the case and afford the Veteran and his Representative an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


